Order entered May 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01647-CR

                              RICARDO BELTRAN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1056077-M

                                           ORDER
       The Court GRANTS appellant’s May 7, 2013 motion for extension of time to file

appellant’s brief.


       We ORDER the Clerk of the Court to file appellant’s brief as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE